EXHIBIT 10.1





[Dealer name and address]



To:
PROS Holdings, Inc.
3100 Main Street, Suite 900
Houston, Texas 77002
From:[Dealer]Re:Base Capped Call TransactionRef. No:[__________]Date:[•], 2020

Dear Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
PROS Holdings, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
1.This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), [(ii) the election
of an executed guarantee of [__________] (“Guarantor”) dated as of the Trade
Date in substantially the form attached hereto as Schedule 1 as a Credit Support
Document, (iii) the election of Guarantor as Credit Support Provider in relation
to Dealer and (iv)] [and (ii)] the election that the “Cross Default” provisions
of Section 5(a)(vi) of the Agreement shall apply to Dealer, (a) [with a
“Threshold Amount” of 3% of the shareholders’ equity of [Dealer] [[__] [(“Dealer
Parent”)] on the Trade Date, (b) “Specified Indebtedness” having the meaning set
forth in Section 14 of the Agreement, except that it shall not include any
obligation in respect of deposits received in the ordinary course of Dealer's
banking business, (c) the phrase “, or becoming capable at such time of being
declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of the
Agreement, and (d) the following sentence shall be added to the end of Section
5(a)(vi) of the Agreement: “Notwithstanding the foregoing, such provisions shall
exclude any default that results solely from wire transfer difficulties or an
error or omission of an administrative or operational nature, but only if funds
were available to enable the relevant party to make payment when due and the
payment is made within two Local Business Days of such party’s receipt of
written notice of its failure to pay.”.
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
The Transaction hereunder shall be the sole transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or







--------------------------------------------------------------------------------





any other agreement to which Dealer and Counterparty are parties, the
Transaction shall not constitute a “Transaction” or “Specified Transaction” as
defined in any such existing or deemed to be existing ISDA Master Agreement
between Dealer and Counterparty, and the occurrence of an Event of Default,
Termination Event or other event under this Transaction shall not, by itself,
give rise to any right or obligation under any other ISDA Master Agreement or
other agreement or deemed agreement.
2.The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:

Trade Date:[•]Effective Date:[•], or such other date as agreed by the parties in
writing.Components:The Transaction will be divided into individual Components,
each with the terms set forth in this Confirmation, and, in particular, with the
Number of Options and Expiration Date set forth in Annex A to this Confirmation.
The exercise, valuation and settlement of the Transaction will be effected
separately for each Component as if each Component were a separate Transaction
under the Agreement.Option Style:“European”, as described under “Procedures for
Exercise” below.Option Type:CallSeller:DealerBuyer:CounterpartyShares:Common
Stock of Counterparty, par value USD$0.001 (Ticker Symbol: “PRO”).Number of
Options:For each Component, as provided in Annex A to this Confirmation.1Option
Entitlement:One Share Per OptionStrike Price:USD [_____]Cap Price:
USD [_____]; provided that in no event shall the Cap Price be reduced to an
amount less than the Strike Price in connection with any adjustment by the
Calculation Agent under this Confirmation.
Number of Shares:As of any date, a number of Shares equal to the product of (i)
the Number of Options and (ii) the Option Entitlement.Premium:
USD [_____] (Premium per Option approximately USD [_____]); Dealer and
Counterparty hereby agree that notwithstanding anything to the contrary herein
or in the Agreement, following the payment of the Premium, no Early Termination
Amount or amount determined pursuant to Sections 12.2, 12.3, 12.6, 12.7, 12.8 or
12.9 of the Equity Definitions, or otherwise under the Equity Definitions, shall
be payable by Counterparty to Dealer.
Premium Payment Date:The Effective DateExchange:The New York Stock
ExchangeRelated Exchange:All Exchanges; provided that Section 1.26 of the Equity
Definitions shall be amended to add the words “United States” before the word
“exchange” in the tenth line of such Section.Procedures for Exercise:Expiration
Time:The Valuation TimeExpiration Date:
For any Component, as provided in Annex A to this Confirmation (or, if such date
is not a Scheduled Valid Day, the next following Scheduled Valid Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Valid Day that is not a Disrupted Day and is not or is not
deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that in no event shall the
Expiration Date be postponed to a date later than the Final Termination Date
and, notwithstanding anything to the contrary in this Confirmation or the Equity
Definitions, if the Expiration Date is a Disrupted Day that occurs on the Final
Termination Date, the Relevant Price for such Expiration Date shall be the
prevailing market value per Share determined by the Calculation Agent in a good
faith and commercially reasonable manner. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may determine in a good
faith and commercially reasonable manner that such Expiration Date is a
Disrupted Day only in part, in which case the Calculation Agent shall make
commercially reasonable adjustments to the Number of Options for the relevant
Component for which such day shall be the Expiration Date, shall designate the
Scheduled Valid Day determined in the manner described in the immediately
preceding sentence as the Expiration Date for the remaining Options for such
Component and may determine the Relevant Price based on transactions in the
Shares on such Disrupted Day taking into account the nature and duration of such
Market Disruption Event on such day. Any Scheduled Valid Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Valid Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Valid Day is
scheduled following the date hereof, then such Scheduled Valid Day shall be
deemed to be a Disrupted Day in full. Section 6.6 of the Equity Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.
Final Termination Date:[__________, _____]2Automatic Exercise:
Applicable; and means that the Number of Options for the relevant Component will
be deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component if at such time such Component is In-the-Money, unless
Buyer notifies Seller (in writing) prior to the Expiration Time on such
Expiration Date that it does not wish Automatic Exercise to occur with respect
to such Component, in which case Automatic Exercise will not apply with respect
to such Component. “In-the-Money” means, in respect of any Component, that the
Relevant Price on the Expiration Date for such Component is greater than the
Strike Price for such Component.
Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in a good faith and commercially reasonable manner.
Valuation Date:For any Component, the Expiration Date therefor.Market Disruption
Event:
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Settlement Terms:Settlement Method Election:
Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) if Counterparty is electing Cash Settlement, such Settlement
Method Election would be effective only if Counterparty represents and warrants
to Dealer in writing on the date of such Settlement Method Election that (i)
Counterparty is not in possession of any material non-public information
regarding Counterparty or the Shares, and (ii) such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.
Without limiting the generality of the foregoing, Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Sections 9
and 10(b) of the Exchange Act and the rules and regulations promulgated
thereunder in respect of such election.
Electing Party:CounterpartySettlement Method Election Date:The second Scheduled
Valid Day prior to the scheduled Expiration Date for the Component with the
earliest scheduled Expiration Date.


1 The total (allocated across each participating Dealer) should be equal to
(i) the number of Convertible Securities in principal amount of $1,000 initially
issued on the closing date for the Convertible Securities (excluding any
Convertible Securities sold pursuant to the over-allotment option) multiplied
by (ii) the initial conversion rate.
2 To be eight Scheduled Trading Days following the last scheduled Expiration
Date.







--------------------------------------------------------------------------------






Default Settlement Method:Net Share SettlementNet Share Settlement:
With respect to any Component, if Net Share Settlement is applicable to the
Options exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date for such Component, a number of
Shares (the “Net Share Settlement Amount”) equal to (i) the Daily Option Value
on the Expiration Date of such Component divided by (ii) the Relevant Price on
such Expiration Date.
Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
Expiration Date of such Component.
Cash Settlement:
With respect to any Component, if Cash Settlement is applicable to the Options
exercised or deemed exercised hereunder, in lieu of Section 8.1 of the Equity
Definitions, Dealer will pay to Counterparty, on the relevant Settlement Date
for each such Option, an amount of cash (the “Cash Settlement Amount”) equal to
the Daily Option Value on the Expiration Date of such Component.
Delivery Obligation:For any Settlement Date, the Net Share Settlement Amount or
the Cash Settlement Amount payable or deliverable on such Settlement Date.Daily
Option Value:
For any Component, an amount equal to (i) the Number of Options in such
Component, multiplied by (ii) the Option Entitlement multiplied by (iii) (A) the
lesser of the Relevant Price on the Expiration Date of such Component and the
Cap Price, minus (B) the Strike Price on such Expiration Date; provided that if
the calculation above results in a negative number, the Daily Option Value for
such Component shall be deemed to be zero. In no event will the Daily Option
Value be less than zero.
Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange. If the Shares are not listed, quoted or
traded on any U.S. securities exchange or any other market, “Valid Day” means a
Business Day.
Scheduled Valid Day:
A day that is scheduled to be a Valid Day on the Exchange. If the Shares are not
listed, quoted or traded on any U.S. securities exchange or any other market,
“Scheduled Valid Day” means a Business Day.
Business Day:Any day other than a Saturday, a Sunday or other day on which
banking institutions are authorized or required by law, regulation or executive
order to close or be closed in the State of New York.Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “PRO <equity> AQR” (or its
equivalent successor if such page is not available) (the “VWAP”) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on the Exchange on such Valid Day (or if
such volume-weighted average price is unavailable at such time, the market value
of one Share on such Valid Day, as determined by the Calculation Agent in a good
faith and commercially reasonable manner using, if practicable, a
volume-weighted average method substantially similar to the method for
determining the VWAP). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.
Settlement Date:For all Components of the Transaction, the date one Settlement
Cycle immediately following the Expiration Date for the Component with the
latest scheduled Expiration Date.Settlement Currency:USDOther Applicable
Provisions:To the extent Dealer is obligated to deliver Shares hereunder, the
provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share
Settlement.”Representation and Agreement:
Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).
Adjustments:Method of Adjustment:
Calculation Agent Adjustment; provided that the parties agree that (x) open
market Share repurchases at prevailing market price and (y) Share repurchases
through a dealer pursuant to accelerated share repurchases, forward contracts or
similar transactions (including without limitation any discount to average VWAP
prices) that are entered into at prevailing market prices and in accordance with
customary market terms for transactions of such type to repurchase the Shares
shall not be considered Potential Adjustment Events so long as, in the case of
clause (y) after giving effect to such transaction, the aggregate number of
Shares repurchased during the term of the Transaction pursuant to all such
transactions described in clause (y) would not exceed 25% of the number of
Shares outstanding as of the Trade Date, as determined by the Calculation Agent
and as adjusted by the Calculation Agent in a commercially reasonable manner to
account for any subdivision or combination with respect to the Shares.
Extraordinary Events:New Shares:In the definition of New Shares in Section
12.1(i) of the Equity Definitions, the text in clause (i) thereof shall be
deleted in its entirety and replaced with “publicly quoted, traded or listed on
any of The New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors) and of an entity or person
organized under the laws of the United States, any State thereof or the District
of Columbia”.Merger Events:ApplicableConsequences of Merger
Events: (a)   Share-for-Share:Modified Calculation Agent
Adjustment(b)   Share-for-Other:Cancellation and Payment (Calculation Agent
Determination)(c)   Share-for-Combined:Component Adjustment; provided that the
Calculation Agent may elect Cancellation and Payment for all or part of the
Transaction if Component Adjustment would not produce a commercially reasonable
result.Tender Offer:
Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Counterparty” in the
third and fourth line thereof with “greater than 20% and less than 100% of the
outstanding Shares of the Counterparty”.
Consequences of Tender Offers: (a)   Share-for-Share:Modified Calculation Agent
Adjustment(b)   Share-for-Other: Modified Calculation Agent
Adjustment(c)   Share-for-Combined:Modified Calculation Agent Adjustment
Consequences of Announcement Events:
Upon an Announcement Event (as defined below), the Calculation Agent shall make
a Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”; (y) the phrase “exercise, settlement, payment
or any other terms of the Transaction including, without limitation, the
spread)” shall be replaced with the phrase “exercise, settlement, payment or any
other terms of the Transaction; and (z) the words “whether within a commercially
reasonable (as determined by the Calculation Agent) period of time prior to or
after the Announcement Event” shall be inserted after the word “Transaction” in
the sixth line thereof; provided further that if an adjustment to the Cap Price
would produce a commercially reasonable result, then such adjustment shall be
limited to the Cap Price (provided that in no event shall the Cap Price be less
than the Strike Price)”. An Announcement Event shall be an “Extraordinary Event”
for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable (it being understood and agreed that the Calculation
Agent shall provide to Counterparty commercially reasonable documentary evidence
of the inputs used to make such adjustments to the terms of the Transaction,
subject to, and in accordance with, Section 3 hereof); provided that upon the
Calculation Agent making an adjustment, determined in a commercially reasonable
manner, to the terms of any Component upon any Announcement Event, then the
Calculation Agent shall make an adjustment to the terms of such Component upon
any announcement regarding the same event that gave rise to the original
Announcement Event regarding the abandonment of any such event to the extent
necessary to reflect the economic effect of such subsequent announcement on the
Transaction.


Announcement Event:
(i) The public announcement (whether by Counterparty or a Valid Third Party
Entity) of any Merger Event or Tender Offer, or the announcement by Counterparty
of any intention to enter into a Merger Event or Tender Offer, (ii) the public
announcement by Counterparty of an intention by Counterparty to solicit or enter
into, or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer, (iii) there occurs a public
announcement (whether by Counterparty or a Valid Third Party Entity) of any
potential acquisition by Counterparty and/or its subsidiaries where the
consideration exceeds 35% of the market capitalization of the Counterparty as of
the date of such announcement, or (iv) any subsequent public announcement
(whether by Counterparty or a Valid Third Party Entity) of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i), (ii) or (iii) of this sentence (including, without
limitation, a new announcement relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention); provided that, for the avoidance of doubt, the
occurrence of an Announcement Event with respect to any transaction or intention
shall not preclude the occurrence of a later Announcement Event with respect to
such transaction or intention; it being understood that any adjustment in
respect of an Announcement Event shall take into account any earlier adjustment
relating to the same Announcement Event and shall not be duplicative with any
other adjustment, cancellation or valuation made pursuant to this Confirmation,
the Equity Definitions or the Agreement.
Valid Third Party Entity:In respect of any transaction, any third party that has
a bona fide intent to enter into or consummate such transaction (it being
understood and agreed that in determining whether such third party has such a
bona fide intent, the Calculation Agent may take into consideration the effect
of the relevant announcement by such third party on the Shares and/or options
relating to the Shares).Notice of Merger Consideration and Consequences:Upon the
occurrence of a Merger Event that causes the Shares to be converted into the
right to receive more than a single type of consideration (determined based in
part upon any form of stockholder election), Counterparty shall reasonably
promptly (but in any event prior to the relevant merger date) notify the
Calculation Agent of (i) the type and amount of consideration that a holder of
Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration and (ii) the weighted average of the types and amounts of
consideration to be received by the holders of Shares that affirmatively make
such an election.Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.
Additional Disruption Events:(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”.
(b) Failure to Deliver:Applicable(c) Insolvency Filing:Applicable(d) Hedging
Disruption:Applicable(e) Increased Cost of Hedging:Not ApplicableHedging
Party:DealerDetermining Party:
For all applicable Extraordinary Events, Dealer; all calculations and
determinations made by the Determining Party shall be made in good faith and in
a commercially reasonable manner; provided that, upon receipt of written request
from Counterparty, the Determining Party shall promptly provide Counterparty
with a written explanation (including relevant data in a commonly used file
format for the storage and manipulation of financial data) describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Determining Party’s proprietary models or
other information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.
Non-Reliance:Applicable








--------------------------------------------------------------------------------






Agreements and Acknowledgments Regarding Hedging Activities:ApplicableHedging
Adjustment:For the avoidance of doubt, whenever the Dealer, Determining Party or
Calculation Agent is required or permitted to make a calculation, adjustment,
determination or election (for the avoidance of doubt, including but not limited
to, any calculation or determinations with respect to any amounts, including
amounts payable upon termination or early termination) pursuant to the terms of
the Agreement, this Confirmation or the Equity Definitions to take into account
the effect of an event or otherwise, the Calculation Agent or Determining Party
or Dealer, as the case may be, shall make such calculation, determination,
election or adjustment by reference to the effect of such event on Dealer
assuming that Dealer maintains a commercially reasonable Hedge Position in
respect of the Transaction.Additional Acknowledgments:Applicable

3.Calculation Agent: Dealer; provided that following the occurrence of an Event
of Default of the type described in Section 5(a)(vii) of the Agreement with
respect to Dealer, Counterparty shall have the right to designate a nationally
recognized third-party dealer in over-the-counter derivatives to act as the
Calculation Agent.
All calculations and determinations made by the Calculation Agent shall be made
in good faith and in a commercially reasonable manner; provided that, upon
receipt of written request from Counterparty, the Calculation Agent shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer's proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.
4.Account Details:
Dealer Payment Instructions:
[Bank:  
SWIFT:   
Bank Routing: 
Acct Name:  
Acct No.:  ]


[Bank:  [____________]
SWIFT:   [____________]
Bank Routing: [____________]
Acct Name:  [____________]
Acct No.:  [____________]]


Counterparty Payment Instructions: To be advised.
5.Offices:
The Office of Dealer for the Transaction is: [New York].
The Office of Counterparty for the Transaction is: Houston.
6.Notices: For purposes of this Confirmation:
(a)Address for notices or communications to Counterparty:
To: PROS Holdings, Inc.
3200 Kirby Dr.
Suite 600
Houston, Texas 77002
Attention: General Counsel
Telephone No.:  [__________]
Facsimile No.: [__________]







--------------------------------------------------------------------------------





(b)Address for notices or communications to Dealer:
[To:  [Dealer]
         [Address]
Attention: [__]
Telephone: [__]
Facsimile: [__]
Email:  [__]
7.Representations, Warranties and Agreements:
(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:
(i) On the Trade Date (A) none of Counterparty and its officers and directors is
aware of any material non-public information regarding Counterparty or the
Shares, and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
(ii) On the Trade Date, (A) the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”), and (B) Counterparty is not engaged in any
“distribution,” as such term is defined in Regulation M, of any securities of
Counterparty, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M.
(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).
(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.
(v) On or prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.
(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.
(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.







--------------------------------------------------------------------------------





(ix) To Counterparty’s knowledge, no U.S. state or local law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Counterparty with respect to any
rules and regulations applicable to Dealer (including FINRA) arising from
Dealer’s status as a regulated entity under applicable law.
(x) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least $50 million.
(b) Each of Dealer and Counterparty represents that it is an “eligible contract
participant” as defined in Section 1a(18) of the U.S. Commodity Exchange Act, as
amended, and is entering into the Transaction as principal (and not as agent or
in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.
(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.
(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver an opinion of counsel, dated as of the Effective Date, in substantially
the form attached hereto as Annex B.
(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.







--------------------------------------------------------------------------------





(g) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.
(h) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.
8.Other Provisions:
(a)Right to Extend. Dealer may divide any Component into additional Components
and designate the Expiration Date and the Number of Options for each such
Component if Dealer determines, in good faith and a commercially reasonable
manner, that such further division is necessary to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, stock loan market or other
relevant market or to enable Dealer to effect purchases of Shares in connection
with its commercially reasonable hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be compliant and consistent with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures, generally applicable to transactions of the type of the
Transactions; provided that in no event shall any Expiration Date for any
Component be postponed to a date later than the Final Termination Date.
(b)Repurchase Events. Promptly (but in any event within ten Scheduled Trading
Days) following any Repurchase Event, Counterparty may notify Dealer in writing
of such repurchase and cancellation and the number of Convertible Notes so
repurchased and cancelled (any such notice, a “Repurchase Notice”).
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty of (x) any Repurchase Notice, within the applicable
time period set forth in the preceding sentence, and (y) a written
representation and warranty by Counterparty that, as of the date of such
Repurchase Notice, Counterparty is not in possession of any material non-public
information regarding Counterparty or the Shares, an Early Termination Date
shall be designated, as provided in this paragraph. Upon receipt of any such
Repurchase Notice and the related written representation and warranty, Dealer
shall promptly designate an Exchange Business Day following receipt of such
Repurchase Notice as an Early Termination Date with respect to the portion of
this Transaction corresponding to a number of Options (the “Repurchase Options”)
equal to the lesser of (A) [(x)] the number of Shares specified by the Company
in the Repurchase Notice (which shall not exceed the Number of Options)
underlying the number of Convertible Notes specified in such Repurchase Notice,
divided by the Option Entitlement and (B) the Number of Options as of the date
Dealer designates such Early Termination Date and, as of such date, the Number
of Options shall be reduced by the number of Repurchase Options on a pro rata
basis across all Components, as determined by the Calculation Agent. Any payment
hereunder with respect to such termination shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated on the basis of an Additional Termination Event having occurred in
respect of a hypothetical transaction having terms identical to this Transaction
but a Number of Options equal to the number of Repurchase Options, (2)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction.
“Repurchase Event” means (i) the redemption or repurchase and cancellation of
the Counterparty’s [__]% Convertible Senior Notes due 2027 (the “Convertible
Notes”) issued pursuant to the Counterparty’s indenture (the “Indenture”) to be
dated [•], 2020 between the Counterparty and Wilmington Trust, National
Association, as trustee, including without limitation pursuant to Section 15.02
of the Indenture in connection with a “Fundamental Change” (as defined in the
Indenture) or Article 16 of the Indenture in connection with an “Optional
Redemption”, or (ii) any Convertible Notes are converted in connection with any
of the events described in clause (i) or in connection with a Fundamental
Change, it being understood that a Convertible Note shall be deemed to have been
converted in connection with a Fundamental Change if such Convertible Note is
converted following announcement of an event which would constitute a
“Fundamental Change” and prior to the related Fundamental Change Repurchase Date
(as defined in the Indenture).







--------------------------------------------------------------------------------





(c)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
and 6(e) of the Agreement or any Cancellation Amount pursuant to Article 12 of
the Equity Definitions (any such amount, a “Payment Obligation”), then Dealer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below) unless (a) Counterparty gives irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) as of the date of
such election, Counterparty represents that it is not in possession of any
material non-public information regarding Counterparty or the Shares, and that
such election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
and 6(e) of the Agreement, as the case may be, shall apply.








--------------------------------------------------------------------------------






Share Termination Alternative:If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.Share Termination Delivery Property:A number of
Share Termination Delivery Units, as calculated by the Calculation Agent, equal
to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price.Share Termination Unit Price:The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider a variety of factors, including the market price
of the Share Termination Delivery Units and/or the purchase price paid in
connection with the commercially reasonable purchase of Share Termination
Delivery Property.Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.
Failure to Deliver:ApplicableOther Applicable Provisions:If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12
(as modified above) of the Equity Definitions and the provisions set forth
opposite the caption “Representation and Agreement” in Section 2 will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(d)Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of effecting commercially reasonable
hedging of its obligations pursuant to the Transaction (the “Hedge Shares”)
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, use its commercially
reasonable efforts to make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance reasonably satisfactory to
Dealer, substantially







--------------------------------------------------------------------------------





in the form of an underwriting agreement for a registered offering for companies
of a similar size in a similar industry, (B) provide accountant's “comfort”
letters in customary form for registered offerings of equity securities for
companies of a similar size in a similar industry, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty in customary
form for registered offerings of equity securities for companies of a similar
size in a similar industry, (D) provide other customary opinions, certificates
and closing documents customary in form for registered offerings of equity
securities for companies of a similar size in a similar industry and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities for companies of a similar size in a similar industry; provided,
however, that if Counterparty elects clause (i) above but Dealer, in its
commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(d) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of companies of a similar size in a similar
industry, in form and substance commercially reasonably satisfactory to Dealer
using best efforts to include customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Hedge Shares from
Dealer), opinions and certificates and such other documentation as is customary
for private placement agreements of equity securities of companies of a similar
size in a similar industry, as is reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its good faith and commercially reasonable
judgment, to compensate Dealer for any customary liquidity discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement, for the avoidance of doubt, any such adjustment shall be made
solely to the extent permitted under ASC 815-40); provided that no “comfort
letter” or accountants’ consent shall be required to be delivered in connection
with any private placements; or (iii) purchase the Hedge Shares from Dealer at
the Relevant Price on such Exchange Business Days, and in the amounts, requested
by Dealer.
(e)Repurchase Notices. Counterparty shall, at least one Scheduled Valid Day
prior to any day on which Counterparty intends to effect any repurchase of
Shares, give Dealer written notice of such repurchase (a “Repurchase Notice”) on
such day if, following such repurchase, the Notice Percentage would reasonably
be expected to be (i) greater than [__]% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, the numerator of which is the Number of
Shares and the denominator of which is the number of Shares outstanding on such
day. In the event that Counterparty fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(e) then
Counterparty agrees to indemnify and hold harmless Dealer, its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses (including losses relating to the Dealer's hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation, Section
16 of the Exchange Act or under any U.S. state or federal law, regulation or
regulatory order, in each case relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty, in each
case relating to or arising out of such failure. This indemnity shall survive
the completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.
Counterparty will not be liable under this indemnity provision to the extent any
loss, claim, damage, liability or







--------------------------------------------------------------------------------





expense is found in a final judgment by a court to have resulted from Dealer’s
gross negligence or willful misconduct.
(f)Transfer or Assignment.
(i)Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:
(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section ‎8(e) or any
obligations under (x) Section 8(d) of this Confirmation or (y) in respect of any
Extraordinary Event occurring prior to such transfer;
(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);
(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;
(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;
(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;
(F) Without limiting the generality of clause ‎(B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses ‎(D) and ‎(E) will not occur upon or
after such transfer and assignment; and
(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.
(ii) Dealer may, without Counterparty’s consent, transfer or assign all, but not
less than all, of its rights or obligations under the Transaction to any
Affiliate of Dealer that (i) is a nationally recognized dealer in equity
derivatives similar to the Transaction and (ii) has a long-term issuer rating
that is equal to or better than Dealer’s credit rating at the time of such
transfer or assignment if the following conditions are satisfied (the “Transfer
Conditions”): (1) the transferee agrees in writing with Dealer to be bound by
the terms of this Confirmation with respect to the transferred obligations;  (2)
as of the date of such transfer, and giving effect thereto, the transferee will
not be required to withhold or deduct on account of Tax from any payments under
the Agreement or will be required to gross up for such Tax under Section
2(d)(i)(4) of the Agreement; (3) as of the date of such transfer, and giving
effect thereto, Counterparty will not be required to gross up for such Tax under
Section 2(d)(i)(4) of the Agreement; (4) no Event of Default where Dealer is the
Defaulting Party or Termination Event where Dealer is the sole Affected Party
has occurred and is continuing at the time of the transfer, and no Event of
Default or Termination Event will occur with respect to Counterparty, Dealer or
the transferee as a result of such transfer; (5) if to a transferee incorporated
or organized in a jurisdiction other than the United States or United Kingdom,
after giving effect to such transfer, no material adverse legal or regulatory
consequence shall result to Dealer,







--------------------------------------------------------------------------------





Counterparty or the transferee as a result of such transfer; [and] (6) Dealer
shall have provided prompt written notice to Counterparty of such transfer[; and
(7) the Guarantor agrees to guarantee any obligations of the transferee
hereunder].  Dealer may, with Counterparty’s consent, transfer or assign all or
any part of its rights or obligations under the Transaction to any other third
party, such consent not to be unreasonably withheld or delayed. If at any time
at which (A) the Section 16 Percentage exceeds 9.0%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists.  In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section ‎8(c) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party).   The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day. 
The “Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or would result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.  
(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance, but shall not be discharged to the extent of any failure to perform
any designated or delegated obligation of Dealer under this Confirmation.
(g) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder, Dealer







--------------------------------------------------------------------------------





reasonably determines that it would have a legal or regulatory concern if it
were to deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer, acting
in good faith and in a commercially reasonable manner, may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:
(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 20th Exchange
Business Day after such Nominal Settlement Date) or delivery times and how it
will allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and
(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; provided that in no event shall any Staggered
Settlement Date be a date later than the Final Termination Date.
(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.
(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty's bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty's bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.
(k) Early Unwind. In the event the sale of the Securities (as defined in the
[Purchase Agreement], dated as of [•], between [____________], as
representative[s] of the several purchasers thereto, and Counterparty (the
“Purchase Agreement”)) is not consummated pursuant to the Purchase Agreement for
any reason by the close of business in New York on [•]3 (or such later date as
agreed upon by the parties which in no event shall be later than the second
Scheduled Valid Day following [•]) (such date or such later date as agreed upon
being the “Accelerated Unwind Date”), the Transaction shall automatically
terminate on the Accelerated Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Accelerated Unwind Date.
(l) Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

3 To be the scheduled closing date for the Securities.







--------------------------------------------------------------------------------





(m) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions:
(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;
(ii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: “(c) If
‘Calculation Agent Adjustment’ is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the theoretical value of the relevant Shares or options on the Shares
(provided that such event is not based on (x) an observable market, other than
the market for Counterparty’s own stock or (y) an observable index, other than
an index calculated measured solely by reference to Counterparty’s own
operations) and, if so, will (i) make appropriate adjustment(s), if any,
determined in a commercially reasonable manner, to any one or more of:” and, the
portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that, solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares but, for
the avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through
(D), (iii), (vi) and (vii) adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;
(iii) Section 11.2(a) of the Equity Definitions is hereby amended by (1)
deleting the words “in the determination of the Calculation Agent, a diluting or
concentrative effect” and replacing these words with “in the commercially
reasonable judgment of the Calculation Agent, a material economic effect”; and
(2) adding at the end thereof “; provided that such event is not based on (i) an
observable market, other than the market for Counterpart’s own stock or (ii) an
observable index, other than an index calculated measured solely by reference to
Counterparty’s own operations”;
(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other event that in the commercially reasonable
judgment of the Calculation Agent has a material economic effect on the
theoretical value of the Shares or options of the Shares; provided that such
event is not based on (a) an observable market, other than the market for
Counterparty’s own stock or (b) an observable index, other than an index
calculated measured solely by reference to Counterparty’s own operations.”;
(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”; and
(n) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.
(o) [INTENTIONALLY OMITTED]







--------------------------------------------------------------------------------





(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.
(q) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.
(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.
(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
(t) Tax Matters. For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer
agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form W-8 or Form W-9 (or successor thereto). Such forms or documents
shall be delivered upon (i) execution of this Confirmation, and (ii) reasonable
request of the other party.
(u) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a "FATCA Withholding Tax"). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.
(v) HIRE Act Protocols. The parties agree that the definitions and provisions
contained in the 2015 Section 871(m) Protocol as published by the International
Swaps and Derivatives Association, Inc. are incorporated into and apply to the
Agreement as if set forth in full herein.
(w)  US QFC Protocol.  Each party hereby agrees that the terms of the ISDA 2018
U.S. Resolution Stay Protocol (the “ISDA U.S. Stay Protocol”) are incorporated
into and form a part of this Agreement, and this Agreement shall be deemed a
Protocol Covered Agreement for purposes thereof.  For purposes of incorporating
the ISDA U.S. Stay Protocol, Dealer shall be deemed to be a Regulated Entity and
Counterparty shall be deemed to be an Adhering Party.
(x) Financial Assistance. Counterparty acknowledges that the Transaction
constitutes a purchase of its equity securities. Counterparty further
acknowledges that, pursuant to the provisions of the Coronavirus Aid, Relief and
Economic Security Act (the “CARES Act”), the Counterparty would be required to
agree to certain time-bound restrictions on its ability to purchase its equity
securities if it receives loans, loan guarantees or direct loans (as that term
is defined in the CARES Act) under section 4003(b) of the CARES Act.
Counterparty further acknowledges that it may be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under programs or facilities established by the Board of Governors of
the Federal Reserve System for the purpose of providing liquidity to the
financial system (together with loans, loan guarantees or direct loans under
section 4003(b) of the CARES Act, “Governmental Financial Assistance”).
Accordingly, Counterparty represents and warrants that it has not applied for,
and prior to the termination or settlement of this Transaction has no intention
to apply for, Governmental Financial Assistance under any governmental program
or facility that (a) is established under the CARES Act or the Federal Reserve
Act, as amended, and (b) requires, as a condition of such Governmental Financial
Assistance, that the Counterparty agree, attest, certify or warrant that it has
not, as of the date specified in such condition, repurchased, or will not
repurchase, any equity security of Counterparty.







--------------------------------------------------------------------------------







Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.
Yours faithfully,


[DEALER]


By:    
Name:
Title:
Agreed and Accepted By:
PROS HOLDINGS, INC.
By  
Name:
Title:





